Citation Nr: 1339573	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  09-42 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating excess of 20 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an effective date earlier than December 7, 2012, for the grant of service connection for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Timothy M. White, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which confirmed and continued a 10 percent rating for degenerative disc disease of the lumbar spine.

With respect to the other issues listed on the first page of this decision, a February 2013 rating decision granted service connection for radiculopathy of the right lower extremity associated with the lumbar spine disability and assigned an initial rating of 20 percent for the disorder.  In an April 2013 statement, the Veteran expressed disagreement with the initial rating and the effective date assigned for the grant of radiculopathy of the right lower extremity.  As a statement of the case (SOC) has not yet been provided, the Board has no discretion, and these issues must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

In May 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A copy of the transcript has been associated with the claims file.

In February 2012, the Board remanded the claim for further development.  The case has been returned to the Board for further appellate review. 

The record reflects another videoconference hearing request in an April 2013 VA Form 9.  However, in June 2013 correspondence, the Veteran's attorney indicated that the Veteran he no longer desired the hearing.

The issues of entitlement to a higher initial rating and an earlier effective date for the grant of service connection for radiculopathy of the right lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the Veteran's degenerative disc disease of the lumbar spine is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis; however, there is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less or evidence of ankylosis or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no more, for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Further, with regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Prior to initial adjudication of the Veteran's claim, a letter dated in March 2008 informed the Veteran of its duty to assist him in substantiating his increased rating claim and the effect of this duty upon his claim.  This letter also provided notice of the type of evidence necessary to establish a disability rating or an effective date for the disability on appeal.  See Dingess/Hartman, 19 Vet. App. 473.  A subsequent letter dated in May 2009 further satisfied the requirements under Vazquez-Flores. Both letters addressed the type of evidence needed to show that the Veteran's lumbar spine disability disorder had worsened.  The May 2009 letter also provided notice that should an increase in disability be found, a disability rating would be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran was also notified of how the effective date is determined.  The duty to notify has been satisfied. 

The Board also concludes that the duty to assist has been satisfied.  VA has obtained records of relevant treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records and hearing testimony.

VA examinations were obtained in association with the Veteran's increased rating claim in March 2008, August 2009 and December 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  As directed by the February 2012 remand, the Veteran was afforded a VA examination in December 2012.  The Board notes that the examination was adequate as it was predicated on a review of the claims file, as well as a physical examination, and fully addressed the rating criteria that are relevant to rating the Veteran's disability.  Therefore, the Board finds that the February 2012 remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal, and there is no assertion to the contrary. 

LAW AND ANALYSIS

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected degenerative disc disease of the lumbar spine has been evaluated under the criteria of 38 C.F.R. § 4.71a , Diagnostic Code 5242 (degenerative arthritis).  Because he has been diagnosed with degenerative disc disease, Diagnostic Code  243 (intervertebral disc syndrome) is also applicable.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2012).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, at Note (1).

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees. The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General rating Formula for diseases and Injuries of the Spine, Note (2).  See also Plate V.

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain). 

The Veteran filed a claim for an increased disability rating in March 2008. 

Initially, the Board notes that a September 2008 private MRI report of the lumbar spine indicates the presence of a mild amount of dextroscoliosis involving the lumbar spine region.  In an August 2009 examination report, a VA examiner indicated that the Veteran's diagnosis of degenerative disc disease should now include mild thoracic scoliosis as the scoliosis was a progression of his degenerative disc disease.  The examiner stated that is it as likely as not that the scoliosis is related to the Veteran's degenerative disc disease.  The examiner further opined that abnormal weight bearing from degenerative disc disease altered biomechanics and as likely as not aggravated scoliosis.  However, in a separate August 2009 addendum, a different examiner provided that the Veteran also had a diagnosis of degenerative disc disease of the thoracic spine.  When asked if the Veteran's scoliosis is as likely as not caused (not aggravated) by the degenerative disc disease, the examiner answered that it was impossible to answer that question without resorting to mere speculation as the changes are minimal and may have predated the degenerative disc disease.     

The Board finds that the addendum opinion has no probative value as it is general and inconclusive in nature and does not provide a sufficient basis upon which to support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  On the other hand, the August 2009 examiner's opinion that the scoliosis is related to the Veteran's degenerative disc disease is supported by adequate rationale.  Therefore, the Board will consider all manifestations and symptoms related to his lumbar spine regardless of whether the award of service connection is for degenerative disc disease of the lumbar spine.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

The VA treatment records show that the Veteran has complained of back pain with radiation to the right leg. 

The Veteran was afforded a VA QTC examination in March 2008.  He reported constant pain and stiffness in his lower back which made it difficult to bend in the right.  He had no weakness.  He reported that the pain can be elicited by physical activity and sleeping position and that it was not relieved by anything.  The pain required bed rest but he denied any incapacitating episodes.  

On physical examination, his posture and gait were noted to be within normal limits.  He did not require any assistive device for ambulation.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness of the paralumbar muscles.  Straight leg raising was negative on the right and left.  There was no ankylosis of the lumbar spine.  Flexion was to 80 degrees with pain noted at 75 degrees.  Extension was to 25 degrees with pain noted at 20 degrees.  Right lateral flexion was to 25 degrees with pain noted at 20 degrees.  Left lateral flexion was to 25 degrees with pain noted at 20 degrees.  Right rotation was to 25 degrees with pain noted at 20 degrees.  Left rotation was to 25 degrees with pain noted at 20 degrees.  The examiner noted that the joint function of the spine was additionally limited by pain, fatigue, weakness, lack of endurance.  There was no incoordination.  However, the examiner noted that there was no additional limitation of function after repetitive motion.  There was no evidence of intervertebral disc syndrome or permanent nerve root involvement.  

Neurological examination of the lower extremities revealed that motor function was within normal limits.  Sensory function was within normal limits.  The right lower extremity reflexes revealed knee jerk of 1+ and ankle jerk of 1+.  The left lower extremity reflexes reveal knee jerk of 1+ and ankle jerk of 1+.

Lay statements submitted by the Veteran's friend, wife and father attest to witnessing his back pain over the years.

A VA QTC examination report dated in August 2009 reflects the Veteran's complaints of spinal stiffness, fatigue, spasms and decreased motion.  The Veteran denied experiencing paresthesia and numbness.  He reported weakness of the spine, leg and foot.  He denied any bowel or bladder problems.  He stated that he always leans to the right.  He reported back pain that radiated to the right leg..  He reported that his condition had not resulted in any incapacitation.  He indicated that his condition impaired his ability to lift, walk long distances and participate in activities with children.  

On physical examination, his posture and gait were noted to be within normal limits.  His walk was steady.  He did not require any assistive device for ambulation.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  Tenderness was noted.  Spinal contour was preserved, though there was tenderness.  There was guarding of movement.  Guarding did not produce an abnormal gait.  The examination did not reveal any weakness.  Muscle tone was normal.  Musculature was normal.  Straight leg raising on the right and left were negative.  Lasegue's sign was negative.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  Flexion was to 80 degrees with pain beginning at 45 degrees.  Extension was to 30 degrees with pain noted at 30 degrees.  Right lateral flexion was to 30 degrees with pain noted at 30 degrees.  Left lateral flexion was to 30 degrees with pain noted at 30 degrees.  Right rotation was to 30 degrees with pain noted at 30 degrees.  Left rotation was to 30 degrees with pain noted at 30 degrees.  Repetition was noted after each range of motion.  No additional degrees of limitation were noted.  The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with abnormal curves of the spine, mild scoliosis.  

Neurological examination revealed no sensory deficits from L1-L5.  Examination of the sacral spine revealed no sensory deficits of S1.  There was no lumbosacral motor weakness.  The right lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+.  The left lower extremity revealed knee jerk 2+ and ankle jerk 2+.  The lower extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root impairment.  There were no non-organic physical signs.      

The Veteran testified at the May 2011 Board hearing that his lumbar spine disability had become worse since his last examination in August 2009.  The claim was remanded in February 2012 for further VA examination.

The Veteran was afforded a VA Disability Benefit Questionnaire (DBQ) examination in December 2012.  He complained of chronic lumbar pain, bilaterally, worse on the right with radiation into lateral hip and into the right groin with associated paresthesias.  The Veteran reported missing two to three days of work per month, but did not have any medical verification of this.  

Flexion was to 80 degrees with painful motion beginning at 40 degrees.  Extension was to 20 degrees with painful motion beginning at 10 degrees.  Right lateral flexion was to 20 degrees with painful motion beginning at 15 degrees.  Left lateral motion was to 20 degrees with painful motion beginning at 15 degrees.  Right lateral rotation was to 25 degrees with painful motion beginning at 20 degrees.  Left lateral rotation was to 25 degrees with painful motion beginning at 20 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-test flexion was to 80 degrees.  Post-test extension was to 20 degrees.  Post-test right lateral flexion was to 20 degrees.  Post-test left lateral flexion was to 20 degrees.  Post-test right lateral rotation was to 25 degrees.  Post-test left lateral rotation was to 25 degrees.  There was no additional limitation of motion of range of motion of the thoracolumbar spine following repetitive-use testing.  The Veteran's functional loss/impairment of the spine following repetitive use was noted to be the following:  less movement than normal, pain on movement and interference with sitting, standing and/or weight-bearing.  There was localized tenderness or pain to palpation of the thoracolumbar spine.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing of the right and left revealed normal hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension.   There was no muscle atrophy noted.  The right upper anterior thigh and right thigh/knee reflected decreased reflexes.  Straight leg raising was positive on the right and negative on the left.  There was moderate paresthesias and/or dysesthesias on the right lower extremity.  There were no bowel or bladder impairments.  With respect to employment, the examiner reported that the Veteran's lumbar spine condition rendered his unable to engage in manual labor but that he was capable of engaging in sedentary employment.  It was noted that the Veteran was able to handle his current supervisory position.  

Upon review of the record, the Board finds that the Veteran's service-connected degenerative disc disease of the lumbar spine warrants a disability evaluation of 20 percent, but no more, for the entire appeal period.  In this regard, the record reflects a September 2008 MRI report which indicates the presence of dextroscoliosis involving the lumbar spine region.  An August 2009 VA examiner indicated that the scoliosis was a progression of the degenerative disc disease.  The examiner explained that that Veteran's abnormal weight bearing from the degenerative disc disease altered biomechanics  and as likely as not aggravated the scoliosis.  Accordingly, a 20 percent evaluation is warranted as the evidence shows that the thoracolumbar spine is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis.  However, the Board does not find that the evidence supports an evaluation in excess of 20 percent, as the next higher 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, and the evidence of record does not demonstrate such range of motion or any ankylosis.

The Veteran has been diagnosed with degenerative disc disease; however, considering the claim under the criteria for an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243, does not result in a higher evaluation. The Board acknowledges, that during the December 2012 VA examination, the Veteran reported that he experienced two to three inacapacitating episodes a month.  However, there is no evidence of record demonstrating the Veteran had any incapacitating episodes that required bed rest prescribed by a physician throughout the appeal period, due to his thoracolumbar spine disorder.  Therefore, the Veteran does not warrant a higher disability evaluation under Diagnostic Code 5243.  

With respect to neurological symptoms, the Board notes that during the course of the appeal, a separate evaluation for right leg radiculopathy related to the lumbar spine disability was granted by the RO.  The Veteran has indicated disagreement with the assigned initial rating as well as the effective date of the rating.  These matters are addressed in the remand below.  Further, there is no objective evidence of, nor does the Veteran contend that he has any additional neurological disorders associated with his lumbar spine disorder.

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's spine disability is not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a disability evaluation of 20 percent, but no more, for service-connected degenerative disc disease of the lumbar spine is granted.


REMAND

In a February 2013 decision, the RO granted service connection for radiculopathy of the right lower extremity and assigned a 20 percent rating for the disorder.  In an April 2013 statement, the Veteran expressed disagreement with the initial rating and effective date assigned for the grant of radiculopathy of the right lower extremity.  

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon, 12 Vet. App. 238.  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issues of entitlement to an initial rating in excess of 20 percent of radiculopathy of the right lower extremity and entitlement to an effective date earlier than December 7, 2012, for the grant of service connection for radiculopathy of the right lower extremity.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on these issues to secure appellate review by this Board.

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case to the Veteran addressing the issues of entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity and entitlement to an effective date earlier than December 7, 2012, for the grant of service connection for radiculopathy of the right lower extremity.  The Veteran and his attorney are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal to the February 2013 rating decision granting these claims must be filed.  38 C.F.R. § 20.202 (2013). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


